DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 07/25/2022.
Claims 1, 3-6, 8, and 10-13 have been amended.
Claims 1-20 are currently pending and have been examined.



















Information Disclosure Statement

The Information Disclosure Statements filed 05/12/2022 and 05/20/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 07/25/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (USPGP 2021/0312558 A1) hereinafter FLOYD, in view of Ricci (USPGP 2014/0309885 A1), hereinafter RICCI, and further in view of Leonard et al. (US 2018/0300741 A1), hereinafter LEONARD.

Claim 1:
FLOYD as shown below discloses the following limitations:
a first edge computing device; (see at least Figures 1A, 1B as well as associated and related text; paragraphs 0010, 0036)
a second edge computing device operatively connected to the first edge computing device, (see at least Figures 1A, 1B as well as associated and related text; paragraphs 0010, 0036)
the first edge computing device configured to: (see at least Figures 1A, 1B as well as associated and related text; paragraphs 0010, 0036)
monitor the second edge computing device for available smart contracts; (see at least Figures 1A, 1B as well as associated and related text; paragraphs 0005, 0010, 0024, 0036)
analyze the profile to determine one or more characteristics of or associated with the first edge computing device, (see at least Figures 1A, 1B as well as associated and related text; paragraphs 0005, 0010, 0024, 0036)
compile a custom data selection based on the selectively chosen particular set of data. (see at least Figures 1A, 1B as well as associated and related text; paragraphs 0005, 0009, 0010, 0028, 0036)
FLOYD does not specifically disclose selectively choose a particular set of data captured at the first edge computing device corresponding to the one or more characteristics of the profile. However, RICCI in at least paragraphs 0356 and 0430 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of FLOYD with the technique of RICCI because, “In an autonomous vehicle, control of the vehicle may shift between varying states of manual and autonomous control. According to SAE International, there are six levels of automation for on-road vehicles ranging from no automation at all (level 0) to full automation of all aspects of dynamic driving (level 5). Depending on which vehicle systems are operating under autonomous control liability for any damage that occurs to the autonomous vehicle (or by the autonomous vehicle) may vary between an operator of the autonomous vehicle, an insurer of the operator and/or autonomous vehicle, and/or a manufacturer of the autonomous vehicle. Similarly, vehicle autonomy may also lead to other shifts in traditional liability arrangements. However, currently there is no trusted system that automatically enforces these liability arrangements associated with autonomous vehicles.” (FLOYD: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of FLOYD/RICCI does not specifically disclose determine to accept a given available smart contract of the available smart contracts based on a profile associated with the first edge computing device.  LEONARD, however, in at least paragraphs 0016 and 0052 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of FLOYD/RICCI with the technique of LEONARD because, “In an autonomous vehicle, control of the vehicle may shift between varying states of manual and autonomous control. According to SAE International, there are six levels of automation for on-road vehicles ranging from no automation at all (level 0) to full automation of all aspects of dynamic driving (level 5). Depending on which vehicle systems are operating under autonomous control liability for any damage that occurs to the autonomous vehicle (or by the autonomous vehicle) may vary between an operator of the autonomous vehicle, an insurer of the operator and/or autonomous vehicle, and/or a manufacturer of the autonomous vehicle. Similarly, vehicle autonomy may also lead to other shifts in traditional liability arrangements. However, currently there is no trusted system that automatically enforces these liability arrangements associated with autonomous vehicles.” (FLOYD: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of FLOYD/RICCI/LEONARD discloses the limitations as shown in the rejections above.  RICCI further discloses the custom data selection comprises data from one or more electronic control units (ECUs) of the first edge computing device.  See at least paragraphs 0237 and 0238 which discusses sensors [ECUs] collecting temperature data (diagnostic data) over a period of time. In Figure 2, the diagnostic communication module 256 receives the diagnostic signal data such a sensor data that pertain to the vehicle’s component health and such data can be presented to third parties, the vehicle occupant, the service provider etc.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD with the technique of RICCI because, “In an autonomous vehicle, control of the vehicle may shift between varying states of manual and autonomous control. According to SAE International, there are six levels of automation for on-road vehicles ranging from no automation at all (level 0) to full automation of all aspects of dynamic driving (level 5). Depending on which vehicle systems are operating under autonomous control liability for any damage that occurs to the autonomous vehicle (or by the autonomous vehicle) may vary between an operator of the autonomous vehicle, an insurer of the operator and/or autonomous vehicle, and/or a manufacturer of the autonomous vehicle. Similarly, vehicle autonomy may also lead to other shifts in traditional liability arrangements. However, currently there is no trusted system that automatically enforces these liability arrangements associated with autonomous vehicles.” (FLOYD: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 3:
The combination of FLOYD/RICCI/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses the given available smart contract comprises, at least in part, a conditional request specifying one or more parameters corresponding to the particular set of data.  See at least paragraph 0032.

Claim 4:
The combination of FLOYD/RICCI/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses the conditional request comprises conditions associated with at least one of geographical location, a time period, and a type of the first edge computing device. See at least paragraph 0012.








Claims 5 and 6:
The combination of FLOYD/RICCI/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses:
monitoring the second edge computing device for available smart contracts comprises the first edge computing device analyzing the available smart contracts, including the one or more parameters, to determine whether the first edge computing device is able to fulfill the conditional request.  
the first edge computing device analyzes a collection of one or more sensors of the first edge computing device to determine whether the first edge computing device is able to fulfill the conditional request, the one or more sensors providing the data comprising the particular set of data.
See at least paragraphs 0010, 0011, 0028, and 0030.

Claim 7:
The combination of FLOYD/RICCI/LEONARD discloses the limitations as shown in the rejections above.  RICCI further discloses the first edge computing device compiles the custom data selection in real-time.  See at least paragraph 0378 and 0379. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD with the technique of RICCI because, “In an autonomous vehicle, control of the vehicle may shift between varying states of manual and autonomous control. According to SAE International, there are six levels of automation for on-road vehicles ranging from no automation at all (level 0) to full automation of all aspects of dynamic driving (level 5). Depending on which vehicle systems are operating under autonomous control liability for any damage that occurs to the autonomous vehicle (or by the autonomous vehicle) may vary between an operator of the autonomous vehicle, an insurer of the operator and/or autonomous vehicle, and/or a manufacturer of the autonomous vehicle. Similarly, vehicle autonomy may also lead to other shifts in traditional liability arrangements. However, currently there is no trusted system that automatically enforces these liability arrangements associated with autonomous vehicles.” (FLOYD: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 8 and 9:
The combination of FLOYD/RICCI/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses:
the first edge computing device is further configured to:
in response to monitoring the second edge computing device for the available smart contracts, transmit a counter offer based on one or more modifications a conditional request included in an available smart contract of the available smart contracts.
the transmission of the counter offer is performed by the first edge computing device automatically based on the analysis of the profile.
See at least paragraphs 0010, 0011, 0028, and 0030. 

Claim 10:
The combination of FLOYD/RICCI/LEONARD discloses the limitations as shown in the rejections above.  RICCI further discloses the second edge computing device authenticates the custom data selection by comparing data included in the custom data selection with one or more parameters of a conditional request of the given available smart contract.  See at least paragraphs 0284, 0285, and 0388.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD with the technique of RICCI because, “In an autonomous vehicle, control of the vehicle may shift between varying states of manual and autonomous control. According to SAE International, there are six levels of automation for on-road vehicles ranging from no automation at all (level 0) to full automation of all aspects of dynamic driving (level 5). Depending on which vehicle systems are operating under autonomous control liability for any damage that occurs to the autonomous vehicle (or by the autonomous vehicle) may vary between an operator of the autonomous vehicle, an insurer of the operator and/or autonomous vehicle, and/or a manufacturer of the autonomous vehicle. Similarly, vehicle autonomy may also lead to other shifts in traditional liability arrangements. However, currently there is no trusted system that automatically enforces these liability arrangements associated with autonomous vehicles.” (FLOYD: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).













Claims 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Floyd et al. (USPGP 2021/0312558 A1) hereinafter FLOYD, in view of Penilla et al. (USPGP 2017/0197617 A1), hereinafter PENILLA, and further in view of Leonard et al. (US 2018/0300741 A1), hereinafter LEONARD.

Claim 11:
FLOYD as shown below discloses the following limitations:
receive the custom data selection, wherein the custom data selection being generated by the second edge computing device upon a determination by the second edge computing device that one or more characteristics of the second edge computing device match parameters of the smart contract; (see at least Figures 1A, 1B, 4 as well as associated and related text; paragraphs 0010, 0036, 0038, 0040, 0081, 0082, 0126)
transmit the custom data selection to a decentralized entity for verification; (see at least Figures 1A, 1B, 4 as well as associated and related text; paragraphs 0010, 0036, 0038, 0040, 0081, 0082, 0126)
upon verification, store a transaction record regarding an exchange of the custom data selection and a reward involving the second edge computing device. (see at least Figures 1A, 1B, 3 as well as associated and related text; paragraph 0069)
FLOYD does not specifically disclose a second edge device in communication with the first edge device.  PENILLA, however, in at least Figure 28 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD with the technique of PENILLA because, “In an autonomous vehicle, control of the vehicle may shift between varying states of manual and autonomous control. According to SAE International, there are six levels of automation for on-road vehicles ranging from no automation at all (level 0) to full automation of all aspects of dynamic driving (level 5). Depending on which vehicle systems are operating under autonomous control liability for any damage that occurs to the autonomous vehicle (or by the autonomous vehicle) may vary between an operator of the autonomous vehicle, an insurer of the operator and/or autonomous vehicle, and/or a manufacturer of the autonomous vehicle. Similarly, vehicle autonomy may also lead to other shifts in traditional liability arrangements. However, currently there is no trusted system that automatically enforces these liability arrangements associated with autonomous vehicles.” (FLOYD: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of FLOYD/RICCI does not specifically disclose receive an agreement from a second edge computing device communicatively coupled to the first edge computing device to a conditional request for the second edge computing device to provide a custom data selection, wherein the conditional request is part of a smart contract to request an exchange of the custom data selection in exchange for a reward.  LEONARD, however, in at least paragraphs 0016 and 0052 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of FLOYD/RICCI with the technique of LEONARD because, “In an autonomous vehicle, control of the vehicle may shift between varying states of manual and autonomous control. According to SAE International, there are six levels of automation for on-road vehicles ranging from no automation at all (level 0) to full automation of all aspects of dynamic driving (level 5). Depending on which vehicle systems are operating under autonomous control liability for any damage that occurs to the autonomous vehicle (or by the autonomous vehicle) may vary between an operator of the autonomous vehicle, an insurer of the operator and/or autonomous vehicle, and/or a manufacturer of the autonomous vehicle. Similarly, vehicle autonomy may also lead to other shifts in traditional liability arrangements. However, currently there is no trusted system that automatically enforces these liability arrangements associated with autonomous vehicles.” (FLOYD: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 12:
The combination of FLOYD/PENILLA/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses instructions executable by the first edge computing device to forward the transaction record for storage on the decentralized entity as an immutable record. See at least Figures 1A, 1B, 4 as well as associated and related text; paragraphs 0026.

Claims 13 and 14:
The combination of FLOYD/PENILLA/LEONARD discloses the limitations as shown in the rejections above.  FLOYD  discloses verification of a plurality of nodes (paragraphs 0068 and 0069).  PENILLA further discloses:
instructions executable by the first edge computing device to authenticate validity of the custom data selection by applying metadata to the custom data selection and confirm an identity of the second edge computing device via a profile stored on at least one of the decentralized entity or the first edge computing device. 
the one or more characteristics of the second edge computing device are stored as at least a portion of the profile.
See at least paragraphs 0012, 0035, 0084, 0215, and 0216.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD with the technique of PENILLA because, “In an autonomous vehicle, control of the vehicle may shift between varying states of manual and autonomous control. According to SAE International, there are six levels of automation for on-road vehicles ranging from no automation at all (level 0) to full automation of all aspects of dynamic driving (level 5). Depending on which vehicle systems are operating under autonomous control liability for any damage that occurs to the autonomous vehicle (or by the autonomous vehicle) may vary between an operator of the autonomous vehicle, an insurer of the operator and/or autonomous vehicle, and/or a manufacturer of the autonomous vehicle. Similarly, vehicle autonomy may also lead to other shifts in traditional liability arrangements. However, currently there is no trusted system that automatically enforces these liability arrangements associated with autonomous vehicles.” (FLOYD: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 15:
The combination of FLOYD/PENILLA/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses:
instructions executable by the first edge computing device to: 
apply a hash function to the custom data selection; 
store the hash function of the custom data selection with the transaction record in the decentralized entity.
See at least paragraphs 0026 and 0068.



Claim 16:
The combination of FLOYD/PENILLA/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses instructions executable by the first edge computing device to execute a smart contract script representative of the smart contract to digitally verify the custom data selection with the conditional request.  See at least paragraphs 0026-0028 and 0068.

Claim 17:
The combination of F FLOYD/PENILLA/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses the conditional requests comprise dynamically changing conditional requests.  See at least paragraph 0005.

Claim 18:
The combination of FLOYD/PENILLA/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses instructions executable by the first edge computing device to maintain communication with the second edge computing device as the second edge computing device travels between two or more locations.  See at least paragraph 0042.

Claim 19:
The combination of FLOYD/PENILLA/LEONARD discloses the limitations as shown in the rejections above.  FLOYD further discloses the first edge computing device comprises a mobile edge computing server, wherein the second edge computing device comprises a vehicle, and wherein the decentralized entity comprises a blockchain-based distributed computing platform including distributed ledger technology.  See at least paragraphs 0005, 0042, and 0043.

Claim 20:
The combination of FLOYD/PENILLA/LEONARD discloses the limitations as shown in the rejections above.  PENILLA further discloses the custom data selection is generated in real-time or in accordance with a time period specified as part of the conditional request.  See at least paragraph 0037.
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Blockchain/Distributed Ledger Working Group. “Using Blockchain Technology to Secure the Internet of Things.” (15 November 2002).  Retrieved online 04/14/2022.  https://downloads.cloudsecurityalliance.org/assets/research/blockchain/Using_BlockChain_Technology_to_Secure_the_Internet_of_Things.pdf
Geoffrey Cann.  “What cars on blockchain will do to fuel retailing.” (19 March 2018).  Retrieved online 04/14/2022.  https://geoffreycann.com/what-cars-on-blockchain-will-do-to-fuel-retailing/

Foreign Art:
VINCENT STEPHANE.  “BLOCKCHAIN-IMPLEMENTED METHOD AND SYSTEM.” (WO 2018/020377 A1).
TROELS RONNOW et al.  “ROAD TRAFFIC MANAGEMENT.” (JP 2019/007954 A)
LIU ZHIQIANG. “Shared Automobile Application System And Device Based On Blockchain Technology.” (CN 108550224 A).








Applicant’s amendment filed on 07/25/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)